DETAILED ACTION
Response to Amendment
The amendment filed 12/09/2021 has been entered.
Claims 1-60 are cancelled. 
Claims 61 and 71 are amended.
Claims 61-80 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-65, 70-75 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Coste (US 20140269173 A1) in view of Godoy (US 20190219717 A1).
Regarding claim 61, Coste teaches accessing information that indicates a number of sources and a number of sensors to be towed in a towing pattern for a survey pass of a marine geophysical survey[#230, #250 in Fig 2; 0024, 0027 has multiple sources and sensors which can have irregular spacing; #340 and #350 in Fig 3; 0021, 0027, 0034 has multiple streamers with irregular spacing similar to crossline source spacing in Fig 2 as the sources are also coupled to the streamer arrays];


    PNG
    media_image1.png
    208
    575
    media_image1.png
    Greyscale
 
1) a difference in average crossline spacing between adjacent CMP locations in first and second crossline portions of the towing pattern[Demonstrative figure shows different spacings between two portions ];
2) a difference in variance of crossline spacing between adjacent CMP locations in the first and second crossline portions of the towing pattern[Demonstrative figure shows different spacings between two portions]; and
3) a width of crossline coverage over which crossline spacings between adjacent CMP locations do not exceed a threshold spacing value[0027 teaches the distribution #270 may 
and storing data in a tangible, non-volatile, computer-readable medium that, if accessed by navigation equipment onboard one or more survey vessels, would cause the navigation equipment to maintain the specified towing pattern during the survey pass[0023, 0027, 0042].
Coste does not explicitly teach wherein the specified towing pattern exhibits the determined non-uniform crossline spacings[Though it would be understood that changing the spacing changes the towing pattern];
Godoy teaches specifying the towing pattern at least in part by determining non-uniform crossline spacings between adjacent ones of the sources and between adjacent ones of the sensors, wherein the determining is based on one or more crossline common midpoint ("CMP") spacing parameters that include at least one of[Abstract; Fig 1 has non-uniform crossline spacing; 0007, 0040-0042 teaches designing a pattern of CMP locations; It is understood that changing the spacing between sources and/or receivers naturally changes the spacing between the CMPs as the CMP is the point of reflection and is between the source and the receiver based on the principles of geometry. As such the CMP spacing in a survey is determined by the cross-line spacing interval and changing one changes the other as shown in the demonstrative Figure below]:

    PNG
    media_image1.png
    208
    575
    media_image1.png
    Greyscale
 

2) a difference in variance of crossline spacing between adjacent CMP locations in the first and second crossline portions of the towing pattern[Demonstrative figure shows result of different spacings between two portions]; and
3) a width of crossline coverage over which crossline spacings between adjacent CMP locations do not exceed a threshold spacing value[0022, 0040-0042 teaches a minimum distance and preparing a pattern of CMP locations];
wherein the specified towing pattern exhibits the determined non-uniform crossline spacings[Fig 1; 0037-0040 teaches that towing patterns are determined by the spacing and vice versa]
It would have been obvious to one of ordinary skill in the art to alter the towing arrangement in Coste by the designing of a desired CMP pattern in Godoy in order to select a towing pattern that gives the desired CMP pattern and cross-line spacing.  
It would also have been obvious to one having ordinary skill in the art at the time the invention was made to select a towing pattern based on the desired CMP spacings which can changed by altering crossline spacing of the source and/or receivers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 71, Coste teaches that indicates a number of sources and a number of sensors to be towed in a towing pattern for a survey pass of a marine geophysical survey[#230, #250 in Fig 2; 0024, 0027 has multiple sources and sensors which can have irregular spacing; #340 
specifying the towing pattern atleast in part by determining non-uniform crossline spacings between adjacent ones of the sources and between adjacent ones of the sensors, wherein the determining is based on one or more crossline common midpoint ("CMP") spacing parameters that include at least one of [0022-0023, 0027; It is understood that changing the spacing between sources and/or receivers changes the spacing between the CMPs as the CMP is the point of reflection and is between the source and the receiver based on the principles of geometry. As such the CMP spacing in a survey is defined by the cross-line spacing interval and changing one changes the other as shown in the demonstrative Figure below]:

    PNG
    media_image1.png
    208
    575
    media_image1.png
    Greyscale
 
1) a difference in average crossline spacing between adjacent CMP locations in first and second crossline portions of the towing pattern[Demonstrative figure shows different spacings between two portions ];
2) a difference in variance of crossline spacing between adjacent CMP locations in the first and second crossline portions of the towing pattern[Demonstrative figure shows different spacings between two portions]; and

causing one or more survey vessels to tow the sources and the sensors according to the specified towing pattern during the survey pass; and [Fig 2, 3]
and storing data in a tangible, non-volatile, computer-readable medium that, if accessed by navigation equipment onboard one or more survey vessels, would cause the navigation equipment to maintain the specified towing pattern during the survey pass[0023, 0027, 0042].
Coste does not explicitly teach wherein the specified towing pattern exhibits the determined non-uniform crossline spacings[Though it would be understood that changing the spacing changes the towing pattern];
Godoy specifying the towing pattern atleast in part by determining non-uniform crossline spacings between adjacent ones of the sources and between adjacent ones of the sensors, wherein the determining is based on one or more crossline common midpoint ("CMP") spacing parameters that include at least one of [Abstract; Fig 1 has non-uniform crossline spacing; 0007, 0040-0042 teaches designing a pattern of CMP locations; It is understood that changing the spacing between sources and/or receivers naturally changes the spacing between the CMPs as the CMP is the point of reflection and is between the source and the receiver based on the principles of geometry. As such the CMP spacing in a survey is determined by the cross-line spacing interval and changing one changes the other as shown in the demonstrative Figure below]:

    PNG
    media_image1.png
    208
    575
    media_image1.png
    Greyscale
 
1) a difference in average crossline spacing between adjacent CMP locations in first and second crossline portions of the towing pattern[Demonstrative figure shows result of different spacings between two portions];
2) a difference in variance of crossline spacing between adjacent CMP locations in the first and second crossline portions of the towing pattern[Demonstrative figure shows result of different spacings between two portions]; and
3) a width of crossline coverage over which crossline spacings between adjacent CMP locations do not exceed a threshold spacing value[0022, 0040-0042 teaches a minimum distance and preparing a pattern of CMP locations];
wherein the specified towing pattern exhibits the determined non-uniform crossline spacings[Fig 1; 0037-0040 teaches that towing patterns are determined by the spacing and vice versa]
It would have been obvious to one of ordinary skill in the art to alter the towing arrangement in Coste by the designing of a desired CMP pattern in Godoy in order to select a towing pattern that gives the desired CMP pattern and cross-line spacing.  
It would also have been obvious to one having ordinary skill in the art at the time the invention was made to select a towing pattern based on the desired CMP spacings which can 
Regarding claim 62 and 72, Coste and Godoy teaches the determining is based on all three of the crossline CMP spacing parameters in the rejection of claim 61 and 71 above.
Regarding claim 63 and 73, Coste broadly teaches minimizing the first and the second crossline CMP spacing parameters; and maximizing the third crossline CMP spacing parameter.[One of ordinary skill would find certain values useful during optimization]
Godoy broadly teaches minimizing the first and the second crossline CMP spacing parameters; and maximizing the third crossline CMP spacing parameter.[0022, 0040-0042 teaches a minimum distance and preparing a pattern of CMP locations. One of ordinary skill would find certain values useful during optimization]
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste with the spacing of Godoy to get a desired CMP pattern. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 64 and 74, Coste[Fig 2, 5] teaches the first crossline portion corresponds to an inner portion of the towing pattern[Demonstrative figure has some CMP spacing portions closer to the center than others based on the principles of geometry and reflection];

It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste as selecting the first portion to be inner and closer to the center than the second portion is arbitrary. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 65 and 75, Coste broadly teaches determining a weighted combination of two or more of the crossline CMP spacing parameters in claims 61 and 71 above.[One of ordinary skill would find certain values useful during optimization]
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 70 and 80, Coste implies, but does not explicitly teach or broadly teaches generating a plurality of non-uniform towing patterns pseudo-randomly[0027-0029, 0034, 0037- 0041]; and wherein specifying the towing pattern comprises selecting one of the plural non- 
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste to test various arbitrary values of non-uniform towing patterns to find optimal spacing for given parameters, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 66-69 and 76-79 are rejected under 35 U.S.C. 103 as being unpatentable over Coste (US 20140269173 A1) in view of Godoy (US 20190219717 A1) as applied to claims 61 and 71 above, and further in view of Kietta (US 9188692 B2).
Regarding claim 66 and 76, Costse implies, but does not explicitly teach similarity between source-sensor offsets in the first and the second crossline portions of the towing pattern. [One of ordinary skill would consider offset optimization as a factor in deciding the spacing of sensors and receivers]
Kietta teaches that similarity between source-sensor offsets in the first and the second crossline portions of the towing pattern. [Col 8; Lines 35-55; Col 9; Lines 1-15]
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste with the source-sensor offsets of Kietta in order to create a more optimized survey. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, 
Regarding claim 67 and 77, Costse implies, but does not explicitly teach ensuring the similarity meets or exceeds a threshold similarity. [One of ordinary skill would consider offset optimization asa factor in deciding the spacing of sensors and receivers]
Kietta teaches that ensuring the similarity meets or exceeds a threshold similarity. [Col 8; Lines 35-55; Col 9; Lines 1-15]
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste in view of the source-sensor offsets of Kietta in order to create a more optimized survey. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 68 and 78, Costse implies, but does not explicitly teach similarity between source-sensor azimuths in the first and the second crossline portions of the towing pattern. [One of ordinary skill would consider azimuth optimization as a factor in deciding the spacing of sensors and receivers]
Kietta teaches that similarity between source-sensor azimuths in the first and the second crossline portions of the towing pattern. [Col 8; Lines 35-55; Col 9; Lines 1-15]
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste with the source-sensor azimuths of Kietta in order to create a more optimized survey. Additionally it has been held that where routine testing and general 
Regarding claim 69 and 79, Coste implies, but does not explicitly teach ensuring the similarity meets or exceeds a threshold similarity. [One of ordinary skill would consider azimuth optimization as a factor in deciding the spacing of sensors and receivers]
Kietta teaches that ensuring the similarity meets or exceeds a threshold similarity. [Col 8; Lines 35-55; Col 9; Lines 1-15]
It would have been obvious to one of ordinary skill in the art to have modified the method of geophysical surveying in Coste with the source-sensor azimuths of Kietta in order to create a more optimized survey. Additionally it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably 
Other Pertinent References
US 20110305113 A1, US 20110305106 A1, and US 8897094 B2 - Teaches the use of non-uniform streamer spacing in the towing pattern in the Title, Abstract and Figs 1-5. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645          

                                                                                                                                                                                              /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645